Citation Nr: 0921990	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the reduction from the full-dollar rate to the 50 
percent rate for Department of Veterans Affairs (VA) 
disability compensation benefits for the period from May 16, 
2005 through February 1, 2006 was proper.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service with the Philippine 
Commonwealth Army from October 1941 to September 1942 and 
from May 1945 to April 1946.  He was a prisoner of war from 
April 1942 to September 1942.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In March 2009, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO 
in Reno, Nevada; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The Veteran is a United States citizen who had service 
with the military forces of the Government of the 
Commonwealth of the Philippines while in the service of the 
Armed Forces of the United States (U.S.) during World War II.  
He has been in receipt of VA disability compensation payments 
at the full dollar rate since October 27, 2000.

2.  The record shows that from March 17, 2005 to January 9, 
2006, the Veteran was absent from the United States. 

3.  Effective May 16, 2005, the Veteran's VA benefits were 
reduced to the half-dollar rate because the Veteran was not 
present in the U.S. for at least 183 days in 2005 and he was 
absent from the U.S. for more than 60 consecutive days.

4.  The Veteran benefits were restored to the full-dollar 
rate effective February 1, 2006, the first day of the month 
after he returned to the U.S. on January 9, 2006.


CONCLUSION OF LAW

The reduction from the full-dollar rate to the 50 percent 
rate for VA disability compensation benefits for the period 
from May 16, 2005 to February 1, 2006, was proper.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.42, 3.505 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

As discussed below, this case involves interpretation of 
legal provisions. The United States Court of Appeals for 
Veterans Claims has held that in cases where the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002).  Accordingly, the provisions of the VCAA do not 
apply in this case.



II.  Analysis

Prior to October 2000, the law provided that disability 
compensation payments to Veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107 (West 1991).  On 
October 27, 2000, the President signed Pub. L. 106-377, 114 
Stat. 1441, which amended § 107 to provide full-dollar 
payments of benefits to such a Filipino Veteran who is 
residing in the U.S. and who is either a U.S. citizen or an 
alien lawfully admitted for permanent residence in the U.S.  
See 38 U.S.C.A. § 107 (West 2002).

In order to continue receiving benefits at the full-dollar 
rate under this section, a Veteran must be physically present 
in the U.S. for at least 183 days of each calendar year in 
which he or she receives payments at the full-dollar rate, 
and may not be absent from the U.S. for more than 60 
consecutive days at a time.  However, if a Veteran becomes 
eligible for full-dollar rate benefits on an initial basis, 
on or after July 1 of any calendar year, the 183-day rule 
will not apply during that calendar year.  VA will not 
consider a Veteran to have been absent from the U.S. if he or 
she left and returned to the U.S. on the same date.  38 
C.F.R. § 3.42.

A Veteran receiving benefits at the full-dollar rate under 
this section must notify VA within 30 days of leaving the 
U.S. or within 30 days if he or she loses either his or her 
U.S. citizenship or lawful permanent resident alien status.  
When a Veteran no longer meets the eligibility requirements 
of the first paragraph of this section, VA will reduce his or 
her payment to the rate of $0.50 for each dollar authorized 
under the law, effective on the date determined under §3.505.  
If such Veteran regains his or her U.S. citizenship or lawful 
permanent resident alien status, VA will restore full-dollar 
rate benefits, effective the date the Veteran meets the 
eligibility requirements in § 3.42.  38 C.F.R. § 3.42(d).

The effective date of discontinuance of compensation for 
Filipino Veterans under § 3.42 will be the earliest of the 
dates stated in this section.  Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  If a Veteran 
receiving benefits at the full-dollar rate under § 3.42 is 
physically absent from the U.S. for a total of 183 days or 
more during any calendar year, VA will reduce compensation to 
the rate of $0.50 for each dollar authorized under the law, 
effective on the 183rd day of absence from the U.S.  Further, 
if a Veteran receiving benefits at the full-dollar rate under 
§ 3.42 is physically absent from the U.S. for more than 60 
consecutive days, VA will reduce his or her compensation to 
the rate of $0.50 for each dollar authorized under the law, 
effective on the 61st day of the absence.  38 C.F.R. § 3.505.

In a May 2006 action, the RO informed the Veteran that he was 
awarded half-dollar benefits from January 1, 2005 to February 
1, 2006.  The Veteran appealed this action.  In May 2007, the 
RO informed the Veteran that a review of their records showed 
that the Veteran was absent from March 17, 2005, and 
therefore, they restored his payment at the full-dollar rate 
effective January 1, 2005, and reduced his payment to half-
rate effective on May 16, 2005, the 61st day of his absence 
from the U.S.  His payments were restored to the full-dollar 
rate effective February 1, 2006, the first of the month after 
the Veteran returned to the U.S.  However, since payment of 
benefits at the full-dollar rate was previously paid during 
this period, the Veteran was notified by the RO of an 
overpayment, which he has since repaid. 

In this case, the facts are not in dispute.  The record 
shows, and the Veteran confirms, that from March 17, 2005 to 
January 9, 2006, he was absent from the U.S. The Veteran was 
absent from the US for more than 183 days in 2005.  In the 
Veteran's June 2006 notice of disagreement and June 2007 
substantive appeal, he asserted that he returned to the 
Philippines in March 2005 "to die."  However, his health 
improved and he returned to the U.S. as soon as he was able.  
During the March 2009 hearing, the Veteran and his spouse 
testified that the above dates that the Veteran was found to 
be out of the U.S. were correct.  The Veteran and his spouse 
assert that they while they were aware they had to return to 
the U.S. in a certain period of time; the Veteran did not 
realize that they were outside of the U.S. for over six 
months and that his actions were not intentional.  Thus, he 
requests that the oversight be forgiven and that he be 
reimbursed at the full-dollar rate. 

The Board notes that the Veteran appears to be raising an 
argument couched in equity.  While sympathetic to the 
Veteran, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  In this regard, 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.42 do not provide a waiver of the residency 
requirements for the full-dollar rate.  The Board must decide 
this case in accordance with the applicable law.  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  In a case such as this one, where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The reduction from the full-dollar rate to the 50 percent 
rate for VA disability compensation benefits for the period 
from May 16, 2005 to February 1, 2006, was proper, and the 
appeal is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


